Title: Patrick Gibson to Thomas Jefferson, 23 November 1814
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 23d Novemr 1814
          Mr Randolph deliver’d me your favor of the 21st inclosing Mr John Harvie’s note for $176.90, his agent Doctor Brockenbrough is not at present in town, I shall apply to him on his return when I have no doubt it will be paid In consequence of his absence and the great demand here for small notes I have only been able to pick up $45 in 1 & 2$ notes which you will receive inclosed—I shall send the Cotton as desired by Johnson as well as the Cask from Norfolk which was received a few days ago The neutral vessels sent into Halifax have been discharged, that is allowed to proceed to the West Indies or elsewhere, but not to enter any of our ports—I have no expectation that neutrals will be respected by England under the existing state of affairs in Europe, and do not calculate upon an encreased demand for our produce from that cause—another circumstance however has given a stir to our Tobo market the prices in England have risen to such a pitch say 4/6 & 5/. that considerable shipments are now making to profit by the first favorable opportunity to run out, to some port in France, or indeed the first they can make on the Continent should these prove successful we may calculate upon obtaining good prices for Tobo the risk however of getting out is so great that I should prefer seizing the present opportunity and therefore regret yours is not here, as, if fine, it would sell well
          With great regard & respect I am
           Your obt ServtPatrick Gibson
        